Citation Nr: 0738604	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-36 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the veteran's claim for 
an increased rating for service-connected bilateral pes 
planus, incorrectly continuing the evaluation at 10 percent.  
The Reno, Nevada, RO subsequently found clear and 
unmistakable error had been committed in the August 2005 
rating decision, as the veteran's bilateral pes planus had 
been rated at 30 percent since October 1976.  The RO also 
continued the 30 percent evaluation.  See November 2006 
rating decision.  The RO in Reno, Nevada, currently has 
jurisdiction over this claim.  

In August 2006, the veteran stated that his low back disorder 
has been aggravated by his pes planus.  This matter is 
referred to the RO for appropriate action. 

In October 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's service-connected bilateral pes planus more 
closely approximates the criteria for pronounced bilateral 
acquired flat foot with marked pronation, extreme tenderness 
of plantar surfaces, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for 
service-connected bilateral pes planus have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2007).

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Service connection was originally granted for bilateral pes 
planus with a 10 percent disability evaluation assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
effective July 23, 1970.  See October 1970 rating decision.  
The RO subsequently increased the rating to 30 percent 
effective October 27, 1976.  See December 1976 rating 
decision.  The 30 percent disability rating was continued in 
rating decisions dated April 1994 and September 1994, as well 
as by a March 1998 Board decision.  The 30 percent rating is 
now protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2007).  The veteran filed a claim for an 
increased rating in March 2005.  

Under the pertinent rating criteria, a 50 percent evaluation 
is warranted for pronounced acquired flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2007).  

During a May 2005 VA compensation and pension (C&P) feet 
examination, the veteran reported chronic, daily pain on a 
scale of six or seven out of ten.  He also reported periods 
of flare-up, limitation of motion due to swelling, and 
indicated that wearing shoe inserts had only a minimal 
effect.  

During a March 2007 VA C&P feet examination, the veteran 
reported bilateral pain, weakness, stiffness and swelling of 
both feet, more on the left than the right, and difficulty 
with prolonged standing, weightbearing, walking for any 
distance, walking over uneven terrain, stooping and 
squatting.  The veteran was taking morphine tablets to 
control pain and reported that he was considering some type 
of surgical procedure.  He indicated that he had not worked 
since April 2006 due to the effects of his condition; he also 
reported that when his condition escalates to a severe level, 
he cannot walk.  The veteran reported that he uses a shoe 
insert which helps to ambulate a bit but does not really 
provide adequate support to his feet.  

Physical examination revealed that when the veteran 
ambulated, both feet pronated to 30 degrees and the subtalar 
joint touched the floor on weightbearing.  The veteran's 
arches were totally flat with weightbearing and the left foot 
was more painful with movement than the right.  There was 
tenderness palpable along the plantar fascia, great toes, and 
diffusely throughout both ankle joints.  There was no point 
of maximum intensity except at the insertion of the Achilles' 
tendon at the calcaneous.  The midfoot, forefoot and hindfoot 
were painful in all planes of motion.  There was moderate-
severe tenderness especially at the left Achilles tendon as 
it inserts into the calcaneus.  Trying to manipulate this 
area caused the veteran to complain o severe pain and the 
examination had to be stopped.  The angle of the Achilles 
tendon at the insertion to the calcaneus in a non-loaded, 
non-weightbearing position was in neutral without any varus 
or valgus variance.  In weightbearing stance, valgus 
angulation of 15 degrees occurred bilaterally.  As the 
veteran walked, the foot externally rotated 30 degrees from 
the frontal plane and he walked in a slow, guarded, almost 
waddle-type gait.  He had difficulty and could not perform a 
heel or toe gait, complaining of bilateral foot and ankle 
pain.  He also had difficulty with squatting, complaining of 
similar symptoms.  In addition, repetitive motion of the foot 
could not be completed due to the veteran's moderately severe 
painful condition and the examiner reported that pain causes 
the major functional impairment.  

A July 2006 letter from Dr. A. Ricciardi reports that he has 
conducted injection therapy and that the veteran has inserts, 
but that the veteran's feet require surgical management and 
long-term rehabilitation.  The veteran testified in October 
2007 that he continues to have pain, weakness, and swelling 
of his ankles and that his condition is worsening.  He is 
unable to work and his activities are severely limited.  See 
hearing transcript.  

In light of the evidence as described above, the Board finds 
that the symptoms associated with the veteran's service-
connected bilateral pes planus more closely approximate the 
criteria required for a 50 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
pes planus.  There is also no objective evidence that the 
veteran's pes planus has caused marked interference with 
employment.  Rather, in July 2006 Dr. Ricciardi indicated 
that the veteran's duties should be restricted to sedentary, 
and that his impairment was caused by both his pes planus and 
a low back disorder.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.

As the Board has granted a disability rating of 50 percent 
for service-connected bilateral pes planus, which is the 
maximum rating allowed under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 and, therefore, represents a complete grant of the 
benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), there is no need to discuss whether VA has 
complied with its duties to notify and assist found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  

	
ORDER

A disability rating of 50 percent for service-connected 
bilateral pes planus is granted, subject to controlling 
regulations applicable to the provision of monetary benefits.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


